[Cite as State v. Ward, 2018-Ohio-1230.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   C.A. CASE NO. 2015-CA-115
                                                 :
 v.                                              :   T.C. NO. 2015-CR-145A
                                                 :
 BRANDON WARD                                    :   (Criminal Appeal from
                                                 :    Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                           OPINION

                            Rendered on the 30th day of March, 2018.

                                            ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, 50 E. Columbia Street, 4th Floor,
Springfield, Ohio 45501
      Attorney for Plaintiff-Appellee

BRYAN SCOTT HICKS, Atty. Reg. No. 0065022, P.O. Box 359, Lebanon, Ohio 45036
    Attorney for Defendant-Appellant

                                           .............
                                                                                       -2-



FROELICH, J.

      {¶ 1} Brandon Ward pled guilty to two counts of burglary, both third-degree

felonies. The trial court sentenced him to 30 months in prison on each count, to be

served consecutively for a total sentence of five years (60 months). The court also

ordered Ward to pay restitution in the amount of $3,176.40, in addition to “all costs of

prosecution, Court appointed counsel costs, and any fees permitted pursuant to law.”

      {¶ 2} Ward’s original appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), indicating that he had

examined the record and found “no merit to any claim of error sufficient to overturn

Appellant’s conviction and sentence.” Upon our independent review, we found at least

one non-frivolous issue, and we ordered that new counsel be appointed to represent

Ward on appeal.

      {¶ 3} Ward now raises four assignments of error, all related to his sentence. For

the following reasons, the trial court’s order requiring Ward to pay court-appointed

counsel fees will be vacated. In all other respects, the trial court’s judgment will be

affirmed.

                         I. Factual and Procedural History

      {¶ 4} On March 16, 2015, Ward was indicted on four counts of burglary based on

burglaries that occurred on December 25, 2014 and February 27, 2015. Ward was

charged with violations of R.C. 2911.12(A)(2) and R.C. 2911.12(A)(3) for each date.

According to the bill of particulars, Ward entered a home on December 25 with the intent

to commit a theft offense; he forced his way through the back door and stole two

televisions and Christmas gifts. On February 27, Ward and an accomplice entered a
                                                                                           -3-


different residence with the intent to commit a theft offense. They forced their way inside

through a kitchen door and took two televisions. The State alleged that the residents

were likely to be present during both offenses.

         {¶ 5} On April 15, 2015, Ward pled guilty to two counts of burglary, in violation of

R.C. 2911.12(A)(3), felonies of the third degree.        The State agreed to dismiss the

charges under R.C. 2911.12(A)(2), felonies of the second degree, and in another case

(Clark C.P. No. 15 CR 38), which concerned two counts of receiving stolen property.

         {¶ 6} The sentencing hearing was held on May 7, 2015, after a presentence

investigation. The court heard from Ward’s grandmother, mother, and defense counsel

on his behalf. They indicated that Ward needed help for his mental illness and drug

addiction.    Ward also expressed his remorse, indicated that he was ready to take

responsibility, and asked for a second chance.

         {¶ 7} The State noted Ward’s juvenile record and told the trial court that it did not

know “what to do with him.” The prosecutor stated, “I think society needs to be protected.

It would be nice to think that we could put him in a program and he would succeed at it,

but his prior history doesn’t give us much hope with that regard. The only thing short of

prison that I know of is the West Central Program. I guess I’d ask the Court to consider

that.”

         {¶ 8} The court imposed two consecutive 30-month sentences. Although Ward

was 19 years old and did not “appear to have much of a prior adult record,” the court

noted that the presentence investigation report contained nine pages of juvenile

adjudications and probation violations, including three that would have been felonies if

committed by an adult – receiving stolen property (2007 – age 11, fifth-degree felony);
                                                                                        -4-


failure to comply with a police officer (2010 – age 14, fourth-degree felony), and burglary

(2012 – age 16, third-degree felony). Ward’s prior adult offenses consisted of criminal

damaging, disorderly conduct, and two offenses involving underage persons (alcohol-

related offenses); all of these offenses were misdemeanors.         The trial court found

“particularly egregious” that the first burglary offense in this case occurred on Christmas

Day and included the theft of presents for a child.

       {¶ 9} In imposing consecutive sentences, the trial court found that consecutive

sentences were necessary to protect the public from future crime and to punish Ward,

and that they were not disproportionate to the seriousness of Ward’s conduct and to the

danger he poses to the public. The court further found that the offenses were committed

as part of a course of conduct and the harm caused by these offenses was so great or

unusual that no single prison term adequately reflected the seriousness of his conduct,

and “that the history of criminal conduct and juvenile adjudications demonstrate that

consecutive sentences are necessary to protect the public from future crime by the

defendant.”

       {¶ 10} The court imposed restitution of $3,176.40. According to the presentence

investigation, the loss from the December 25 burglary “was reported to be around

$3,000.” The loss from the February 27 burglary was reported to be $176.40. Ward did

not object to the imposition or the amount of restitution.     The trial court also orally

imposed court costs.

       {¶ 11} The trial court notified Ward that, upon his release from prison, he could be

placed on post-release control for three years, at the discretion of the Adult Parole

Authority. It told Ward that he could be eligible to receive earned days of credit and, if
                                                                                          -5-


so, he could reduce his sentence by up to eight percent.

       {¶ 12} On May 8, 2015, the trial court issued its written judgment entry, which

reiterated the orally-imposed sentence. Additionally, the judgment entry included the

consequences of violating post-release control; a statement that any property held by law

enforcement in connection with the case could be released, destroyed, or converted for

law enforcement use; an order that Ward pay appointed counsel fees; and notification

that Ward could be required to perform community service if he failed to make payments

toward his court costs and court-appointed counsel fees.

       {¶ 13} Ward appeals from his conviction.

                             II. Ward’s Individual Sentences

       {¶ 14} Ward’s first assignment of error states that “the imposition of prison is

clearly and convincingly against the law.” Ward argues that the trial court’s sentence

“failed to use the minimum sanction to accomplish the purposes of sentencing and failed

to consider the statutory factors.”

       {¶ 15} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St. 3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under R.C. 2953.08(G)(2), an appellate court may

increase, reduce, or modify a sentence, or it may vacate the sentence and remand for

resentencing, only if it “clearly and convincingly” finds either (1) that the record does not

support certain specified findings or (2) that the sentence imposed is contrary to law.

       {¶ 16} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2013-
                                                                                          -6-


Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in exercising its discretion, a trial

court must consider the statutory criteria that apply to every felony offense, including

those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App. 3d
500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio

St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 17} R.C. 2929.11 requires trial courts to be guided by the overriding purposes

of felony sentencing. Those purposes are “to protect the public from future crime by the

offender and others and to punish the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources.” R.C. 2929.11(A). The court must “consider the need

for incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or both.” Id. R.C. 2929.11(B) further provides that “[a] sentence imposed for a felony

shall be reasonably calculated to achieve the two overriding purposes of felony

sentencing * * *, commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim, and consistent with sentences imposed

for similar crimes committed by similar offenders.”

       {¶ 18} R.C. 2929.12(B) sets forth nine factors indicating that an offender’s conduct

is more serious than conduct normally constituting the offense; R.C. 2929.12(C) sets forth

four factors indicating that an offender’s conduct is less serious than conduct normally

constituting the offense. R.C. 2929.12(D) and (E) each lists five factors that trial courts

are to consider regarding the offender’s likelihood of committing future crimes. Finally,

R.C. 2929.12(F) requires the sentencing court to consider the offender’s military service
                                                                                        -7-


record. (Ward did not serve in the military.)

       {¶ 19} The sentencing range for a violation of R.C. 2911.12 as a third-degree

felony varies depending on the defendant’s criminal history. R.C. 2929.14(A)(3). If the

offender previously has been convicted of or pleaded guilty in two or more proceedings

to two or more violations of R.C. 2911.01 [aggravated robbery], R.C. 2911.02 [robbery],

2911.11 [aggravated burglary], or 2911.12 [burglary], the possible prison term is 12, 18,

24, 30, 36, 42, 48, 54, or 60 months in prison. R.C. 2929.14(A)(3)(a). Otherwise, the

possible prison term is 9, 12, 18, 24, 30, or 36 months in prison. R.C. 2929.14(A)(3)(b).

Based on his criminal history, Ward was eligible for community control, and the maximum

possible sentence for each of his two offenses was 36 months in prison.

       {¶ 20} Before imposing sentence, the trial court indicated that it had received and

reviewed a presentence investigation report. The report included a statement of the

facts underlying the offenses, police reports/probable cause affidavits, Ward’s version of

the events, the reported losses by the victims, a victim impact statement, descriptions of

Ward’s juvenile adjudications and prior adult convictions, Ward’s social history (his

upbringing, health, employment, financial situation, substance abuse history), a copy of

the indictment, the Ohio Risk Assessment System report (indicating a final risk level of

“high”), and some of Ward’s medical records. The court also heard statements from

defense counsel, the prosecutor, Ward, and Ward’s mother and grandmother.

       {¶ 21} Ward’s first juvenile adjudication (unruly child) occurred in February 2007,

when he was 11 years old. While still 11 years old, he had a second adjudication for

unruliness and an adjudication for receiving stolen property, a felony of the fourth degree

if committed by an adult. At age 12, Ward had a charge of assault, which was dismissed,
                                                                                         -8-


and two probation violations. At age 13, Ward was before the juvenile court for four

additional probation violations; he was ordered to attend Keifer Alternative Center and to

complete a drug court program, was committed for a few months to the detention center

pending further evaluation and placement, and then ordered to complete a court

placement program.

       {¶ 22} At age 14, Ward was before the juvenile court for 11 different offenses,

including a tobacco violation, obstructing official business, underage purchase of

alcoholic beverage, unruliness, no operator’s license, failure to comply with an order of a

police officer (F4), receiving stolen property (F4), resisting arrest, and probation

violations; some charges were dismissed. During that year, Ward received a suspended

commitment to the Department of Youth Services, was ordered to be subject to random

drug testing, to participate in Project Jericho Summer Arts Program, and not to work for

any tree service.

       {¶ 23} At age 15, Ward was charged with felonious assault, which was later

dismissed. At age 16, Ward faced charges of operating a vehicle without a license, theft,

unauthorized use of a vehicle, possession of drug paraphernalia, curfew violation,

criminal damaging (twice), burglary (F3), liquor violation, and probation violations; again,

several charges were dismissed. That year, Ward was placed on indefinite probation,

received a suspended commitment to DYS, and ordered to attend weekly AA meetings,

complete BOYAC program, and have random drug screenings. At age 17, Ward was

found delinquent based on two different charges of domestic violence and a probation

violation; additional charges were dismissed.

       {¶ 24} Since turning 18, Ward has four misdemeanor convictions: criminal
                                                                                           -9-


damaging, disorderly conduct, and two convictions for offenses involving underage

persons. Ward served jail sentences for three of those offenses.

       {¶ 25} On the record before us, the trial court appears to have considered the

statutory criteria that apply to every felony offense, including those set out in R.C. 2929.11

and R.C. 2929.12. The trial court’s 30-month sentences were within the statutory range

and, given Ward’s conduct as a juvenile and since becoming an adult, we cannot

conclude that the trial court’s imposition of prison sentences for the two counts of burglary,

in violation of R.C. 2911.12(A)(3), was clearly and convincingly unsupported by the

record.

       {¶ 26} Ward’s first assignment of error is overruled.

                               III. Consecutive Sentencing

       {¶ 27} In his second assignment of error, Ward claims that the imposition of

consecutive sentences was an abuse of discretion.

       {¶ 28} After determining the sentence for a particular crime, a sentencing judge

has discretion to order an offender to serve individual counts of a sentence consecutively

to each other or to sentences imposed by other courts. Pursuant to R.C. 2929.14(C)(4),

a trial court may impose consecutive sentences if it determines that: (1) consecutive

service is necessary to protect the public from future crime or to punish the offender; (2)

consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public; and (3) one or more of the

following three findings are satisfied:

       (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed
                                                                                         -10-


         pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

         was under post-release control for a prior offense.

         (b) At least two of the multiple offenses were committed as part of one or

         more courses of conduct, and the harm caused by two or more of the

         multiple offenses so committed was so great or unusual that no single

         prison term for any of the offenses committed as part of any of the courses

         of conduct adequately reflects the seriousness of the offender’s conduct.

         (c) The offender’s history of criminal conduct demonstrates that consecutive

         sentences are necessary to protect the public from future crime by the

         offender.

         {¶ 29} In imposing consecutive sentences, the trial court must make the statutory

findings and incorporate them into its sentencing entry, but the trial court is not required

to state reasons to support its findings. State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, ¶ 37.

         {¶ 30} In orally imposing consecutive sentences, the trial court made the required

statutory findings, using the language of R.C. 2929.14(C)(4).        The court found that

“consecutive sentences are necessary to protect the public from future crime and to

punish the Defendant. That they are not disproportionate to the seriousness of the

defendant’s conduct and to the danger he poses to the public.” The trial court further

found:

         And that these offenses were committed as a part of a course of conduct

         and the harm caused by these offense[s] were so great or unusual that no

         single prison term adequately reflects the seriousness of his conduct and
                                                                                        -11-


      that his history of criminal conduct and juvenile adjudications demonstrate

      that consecutive sentences are necessary to protect the public from future

      crime by the defendant.

      {¶ 31} Ward argues that the record fails to support the trial court’s findings under

R.C. 2929.14(C)(4) regarding the harm caused by his course of conduct and his criminal

history. At the outset, we note that the trial court was not required to make two findings

under the third prong of R.C. 2929.14(C)(4); a finding regarding either the harm caused

by his course of conduct or his criminal history would have been sufficient to meet the

third statutory requirement. Nevertheless, we will address both of Ward’s arguments.

      {¶ 32} First, Ward argues that the trial court “improperly weighted the juvenile

delinquency adjudications” in finding that his history of criminal conduct warranted

consecutive sentences. Citing State v. Hand, 149 Ohio St. 3d 94, 2016-Ohio-5504, 73
N.E.3d 448, Ward claims that juvenile adjudications should not be treated as criminal

convictions for purposes of evaluating a defendant’s history of criminal conduct. We

disagree.

      {¶ 33} In Hand, the Supreme Court of Ohio held that it is unconstitutional to use a

juvenile adjudication as the equivalent of an adult conviction to enhance a penalty for a

later crime, because, unlike an adult conviction, a juvenile adjudication does not involve

the right to a trial by jury. Hand at paragraph two of the syllabus, ¶ 38. In so holding,

the court struck down R.C. 2901.08(A), a statute which specifically provided that a prior

“adjudication as a delinquent child or as a juvenile traffic offender is a conviction for a

violation of the law or ordinance for purposes of determining the offense with which the

person should be charged and, if the person is convicted of or pleads guilty to an offense,
                                                                                       -12-

the sentence to be imposed[.]” Hand at paragraph one of the syllabus, ¶ 37. Therefore,

the Supreme Court of Ohio stated in Hand that “a juvenile adjudication is not a conviction

of a crime and should not be treated as one.” Id. at ¶ 38. Hand did not directly address

the issue raised in this case: whether a juvenile adjudication can be considered by the

trial court in determining whether a defendant’s “history of criminal conduct demonstrates

that consecutive sentences are necessary to protect the public from future crime by the

offender.”

      {¶ 34} The First District has rejected the argument that Hand precludes the use of

juvenile adjudications in the consecutive-sentencing analysis, stating:

             This court rejected that argument in State v. Bromagen, 1st Dist.

      Hamilton No. C-120148, 2012-Ohio-5757. We noted that the applicable

      statutes specifically allowed the sentencing court to consider the

      defendant’s history of criminal conduct. We stated,

             As   Bromagen      correctly   notes,    a   juvenile-delinquency

             adjudication is not a criminal conviction. * * * But it does not

             necessarily   follow    from   that     statement   that   juvenile

             adjudications cannot be used to demonstrate a history of

             criminal conduct.      If, as Bromagen argues, the General

             Assembly had intended to limit a sentencing court’s review of

             prior actions to criminal convictions, it could have done so.

             But the legislature, in both former R.C. 2929.14(E)(4)(c) and

             newly enacted R.C. 2929.14(C)(4)(c), at issue here, has, [sic]

             stated that “an offender’s history of criminal conduct” can
                                                                                       -13-


             support the imposition of consecutive sentences. We must

             give effect to the words the General Assembly actually used.

             In determining legislative intent, we are not free to delete

             words or insert words not used.

      (Emphasis sic.) Id. at ¶ 8.

             We also noted that the applicable statutes “mandate that a

      sentencing court is required to consider juvenile adjudications when it

      determines the likelihood of an adult offender’s recidivism.” Id. at ¶ 10[,

      citing R.C. 2929.12(D)(2) & (3)]. We further stated,

             Clearly an offender’s prior criminal conduct bears directly on

             a sentencing court’s decision on the length of sentence to

             impose.    And a sentencing court is entitled to rely on a

             defendant’s juvenile history of criminal conduct in deciding

             whether consecutive sentences are necessary.

      Id. at ¶ 9.

             We note that Bromagen was decided before Hand. But Hand did

      not involve the application of R.C. 2929.14, which governs the imposition of

      consecutive sentences. We decline to expand the holding of Hand to the

      imposition of consecutive sentences. Absent further guidance from the

      Ohio Supreme Court, we will continue to follow our precedent in Bromagen.

State v. Carney, 1st Dist. Hamilton No. C-160660, 2017-Ohio-8585, ¶18-20.

      {¶ 35} We find the First District’s analysis to be persuasive. We likewise hold that

Hand does not preclude a trial court from considering an offender’s juvenile adjudications
                                                                                           -14-


when determining whether a defendant’s “history of criminal conduct demonstrates that

consecutive sentences are necessary to protect the public from future crime by the

offender.” And upon review of Ward’s history of criminal conduct, including both his

juvenile and adult record, the trial court’s finding was not clearly and convincingly

unsupported by the record.

       {¶ 36} Second, with respect to the course-of-conduct finding, Ward asserts that

the harm caused by his two offenses was not “so great or unusual” to warrant consecutive

sentences. He argues that one offense involved the theft of only $176.40, which is not

a great economic harm.         His brief also argues, mistakenly, that his mother and

grandmother were victims of the February burglary offense (they were not),1 and that

they turned him in only so that he could receive drug treatment, not because of “great or

unusual” harm.

       {¶ 37} In finding that the harm caused by Ward’s offenses was “so great or unusual

that no single prison term adequately reflect[ed] the serious of his conduct,” the trial court

apparently considered both the economic and emotional harm caused by the burglaries.

At sentencing, the court stated that it found “particularly egregious that the first of the two

[burglaries] was committed on Christmas Day[,] December 25, 2014, and that the victim

reported a loss of a computer, camera, credit cards, purse, X-Box gaming system and

Christmas presents. Christmas presents that were essentially stolen from a child.”


1 At sentencing, the prosecutor introduced Ward’s grandmother as a “victim of one of
these offenses.” The grandmother told that court that Ward had taken her credit cards
and “various other things” and that she had reported Ward to the police so that he could
get help for his drug addiction. The record reflects that other individuals were the victims
of the December 25, 2014, and February 27, 2015 burglaries, of which Ward was
convicted. We cannot discern from the record whether Ward’s grandmother was a victim
in Clark C.P. No. 15CR38, which was dismissed as part of Ward’s plea in this case.
                                                                                           -15-


       {¶ 38} The trial court next indicated that it had reviewed the victim impact

statements. The statement of one victim of the second (February) burglary indicated that

the offenders had broken the window in the couple’s new back door, which had been

purchased due to damage caused in a recent prior break-in. That victim stated that she

had been handling the stress caused by the prior break-in, but the February burglary (in

which Ward was involved) made it “even harder to want to be in my own home.” The

victim noted that the offenders had entered the bedroom, and that the victim “can no

longer sleep or spend much time in my bedroom” and has a “hard time feeling secure

when being left alone.” The victim further stated that the burglary has affected her

grandsons, who feel as though they need to sleep with their belongings in case the home

is again burglarized.

       {¶ 39} With the record before us, we also cannot conclude that the trial court’s

course-of-conduct finding was clearly and convincingly unsupported by the record.

       {¶ 40} Ward’s second assignment of error is overruled.

                                       IV. Restitution

       {¶ 41} In his third assignment of error, Ward claims that the trial court abused its

discretion in ordering Ward to pay restitution. Ward acknowledges that he did not object

to the trial court’s restitution order of $3,176.40, but he argues that there is nothing in the

record to indicate that the trial court considered Ward’s ability to pay.

       {¶ 42} “R.C. 2929.19(B)(5) imposes a duty upon the trial court to consider the

offender’s present or future ability to pay before imposing any financial sanctions under

R.C. 2929.18. The statute does not require the trial court to consider any specific factors

when determining the offender’s present or future ability to pay financial sanctions. Nor
                                                                                        -16-


does the statute require a hearing on the matter. The court is also not required to

expressly state that it considered a defendant’s ability to pay * * *. The record should,

however, contain evidence that the trial court considered the offender’s present and future

ability to pay before imposing the sanction of restitution. The trial court may comply with

this obligation by considering a presentence-investigation report, which includes

information about the defendant’s age, health, education, and work history. The court’s

consideration * * * may be inferred from the record under appropriate circumstances.”

(Citations and internal quotations omitted.) State v. Tate, 2d Dist. Montgomery No.

25386, 2013-Ohio-5167, ¶ 52.

       {¶ 43} The presentence investigation report reflects that Ward was 19 years old at

sentencing and that he was in good overall health.          With an aggregate five-year

sentence, Ward would be 24 years old upon his release from prison. Ward had reported

to the presentence investigator that he was working approximately 20 hours per week for

a tree service company at the time of his arrest, and he had previously been employed

by three other employers.       Ward stated to the investigator that he was struggling

financially at the time of his arrest, but the trial court could have reasonably concluded

from the record that Ward had a future ability to obtain employment and to pay restitution

upon his release from prison.

       {¶ 44} Ward’s third assignment of error is overruled.

                V. Imposition of Additional Costs in Judgment Entry

       {¶ 45} Ward’s fourth assignment of error claims that the trial court “improperly

imposed penalties not discussed in open court.” In particular, Ward asserts that the trial

court erred by including an order in the judgment entry that he pay court-appointed
                                                                                        -17-


counsel fees.

       {¶ 46} Citing State v. Mitchell, 2d Dist. Clark No. 2014-CA-108, 2016-Ohio-1422,

the State concedes that the fourth assignment of error has merit, noting that “[t]his Court

has held under identical circumstances that requiring a defendant to pay appointed

counsel fees as part of a sentencing entry, particularly when done only in the sentencing

entry, is error that requires that the offending portion of the sentence be vacated.”

       {¶ 47} We agree with the parties that the trial court erred in ordering Ward to pay

court-appointed counsel fees without notifying him of that requirement at sentencing.

Ward’s fourth assignment of error is sustained.

                                      VI. Conclusion

       {¶ 48} The trial court’s order requiring Ward to pay court-appointed counsel fees

will be vacated. In all other respects, the trial court’s judgment will be affirmed.

                                         .............

DONOVAN, J. and TUCKER, J., concur.

Copies mailed to:

Andrew P. Pickering
Bryan Scott Hicks
Hon. Douglas M. Rastatter